Name: 2006/911/EC: Commission Decision of 5 December 2006 amending Council Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC and Decision 2001/618/EC as regards lists of national reference laboratories and State institutes (notified under document number C(2006) 5856) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  agricultural activity;  economic geography;  agricultural policy
 Date Published: 2006-12-09; 2007-06-05

 9.12.2006 EN Official Journal of the European Union L 346/41 COMMISSION DECISION of 5 December 2006 amending Council Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC and Decision 2001/618/EC as regards lists of national reference laboratories and State institutes (notified under document number C(2006) 5856) (Text with EEA relevance) (2006/911/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 8, Article 9 (2), Article 10 (2) and the second subparagraph of Article 16 (1) thereof, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Article 34 thereof, Having regard to Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (3), in particular Article 18 thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (4), and in particular Article 24 (2) thereof, Having regard to Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (5), and in particular the second paragraph of Article 18 thereof, Having regard to Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (6), and in particular the second paragraph of Article 9 thereof, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (7), and in particular the second paragraph of Article 19 thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (8), and in particular Article 25 (2) thereof, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EC as regards Teschen disease and African swine fever (9), and in particular Article 26 (1) thereof, Whereas: (1) Directive 64/432/EEC sets out a list of State institutes and national reference laboratories responsible for official testing of tuberculins and reagents, a list of national reference laboratories for bovine brucellosis, as well as a list of official institutes responsible for calibrating the standard working antigen of the laboratory against the official EEC standard serum (EI serum) supplied by the State Veterinary Serum Laboratory in Copenhagen, as regards enzootic bovine leucosis. (2) Directive 90/539/EEC provides for the designation by Member States of national reference laboratories responsible for coordinating diagnostic methods and their use by approved laboratories. The national reference laboratories are listed in that Directive. (3) Directive 92/35/EEC provides for the designation by Member States of national reference laboratories responsible for coordinating diagnostic methods and their use by approved laboratories. The national reference laboratories are listed in that Directive. (4) Directive 92/119/EEC provides for the designation by Member States of national laboratories, for each of the diseases referred to in that Directive. The list of national laboratories for swine vesicular disease is set out in that Directive. (5) Directive 93/53/EEC provides for the designation by Member States of national reference laboratories, for each of the diseases referred to in that Directive. The list of national reference laboratories for fish diseases is set out in that Directive. (6) Directive 95/70/EC provides for the designation by Member States of national reference laboratories to carry out sampling and testing. The list of national reference laboratories for diseases of bivalve molluscs is set out in that Directive. (7) Directive 2000/75/EC provides for the designation by Member States of national laboratories responsible for carrying out laboratory tests. Those national laboratories are listed in that Directive. (8) Directive 2001/89/EC provides that Member States are to ensure that a national laboratory is responsible for coordinating standards and methods of diagnosis. Those national laboratories are listed in that Directive. (9) Directive 2002/60/EC provides that Member States are to ensure that a national laboratory is responsible for coordinating standards and methods of diagnosis. Those national laboratories are listed in that Directive. (10) Commission Decision 2001/618/EC of 23 July 2001 on additional guarantees in intra-Community trade of pigs relating to Aujeszky's disease, criteria to provide information on this disease and repealing Decisions 93/24/EEC and 93/244/EEC (10) establishes the list of institutes responsible for checking the quality of the ELISA method in each Member State, and in particular for producing and standardising national reference sera according to the Community reference sera. That list is set out in that Decision. (11) The competent authorities of almost all Member States submitted requests for updating details concerning national reference laboratories listed in a number of Directives and Decision. In addition, it is appropriate that the national references laboratories and State institutes referred to in those acts are listed in the alphabetic order of the ISO code for each Member State. (12) In the interests of clarity and consistency of Community legislation, it is appropriate to replace such lists in those Directives and that Decision. (13) Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC and Decision 2001/618/EC should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC and Decision 2001/618/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from the third day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 5 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1). (2) OJ L 303, 31.10.1990, p. 6. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (3) OJ L 157, 10.6.1992, p. 19. Directive as last amended by the 2003 Act of Accession. (4) OJ L 62, 15.3.1993, p. 69. Directive as last amended by the 2003 Act of Accession. (5) OJ L 175, 19.7.1993, p. 23. Directive as last amended by the 2003 Act of Accession. (6) OJ L 332, 30.12.1995, p. 33. Directive as last amended by Commision Decision 2006/775/EC (OJ L 314, 15.11.2006, p. 33). (7) OJ L 327, 22.12.2000, p. 74. Directive as amended by the 2003 Act of Accession. (8) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (9) OJ L 192, 20.7.2002, p. 27. Directive as amended by the 2003 Act of Accession. (10) OJ L 215, 9.8.2001, p. 48. Decision as last amended by Decision 2005/768/EC (OJ L 290, 4.11.2005, p. 27). ANNEX Directives 64/432/EEC, 90/539/EEC, 92/35/EEC, 92/119/EEC, 93/53/EEC, 95/70/EC, 2000/75/EC, 2001/89/EC, 2002/60/EC and Decision 2001/618/EC are amended as follows: 1. In Annex B to Directive 64/432/EEC, point 4.2 is replaced by the following: 4.2. List of State institutes and national reference laboratories AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Praha  Lysolaje SÃ ­dliÃ ¡tnÃ ­ 136/24 165 03 Praha 6  Lysolaje DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Standort Jena Naumburger Str. 96a 07743 Jena Tel.: +49 3641-804-0 Fax: +49 3641-804-228 DK Danish Institute for Food and Veterinary Research, Department of Veterinary Diagnostics and Research, BÃ ¼lowsvej 27, DK-1790 Copenhagen V EE Eesti MaaÃ ¼likool MÃ ¼kobakteriooside laboratoorium F.H. Kreutzwaldi 62 51014 Tartu Tel.: +372 731 3250 ES Laboratorio Central de Sanidad Animal de Santa Fe Camino del Jau s/n Santa Fe 18320 (Granada) Tel.: +34 958 440 375/440 400 Fax: +34 958 441 200 Fulgencio Garrido AbellÃ ¡n E-mail: clvgr@mapya.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel.: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches sur les mÃ ©dicaments vÃ ©tÃ ©rinaires et les dÃ ©sinfectants AFSSA site de FougÃ ¨res La Haute Marche  JavenÃ © 35133 FougÃ ¨res GB Veterinary Laboratories Agency New Haw, Addlestone, Weybridge Surrey KT15 3NB, UK Tel. (44-1932) 341111 Fax (44-1932) 347046 GR Hellenic Ministry of Rural Development and Food Centre of Athens Veterinary Institutions Institute of infectious and parasitic diseases Department of Microbiology 25 Neapoleos Street 15 310 Ag. Paraskevi Tel.: +30 210 6010903-6399521 Fax: +30 210 6399477 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet Budapest TÃ ¡bornok u. 2. H-1149 IE Bacteriology Division Central Veterinary Research Laboratory Department of Agriculture and Food Laboratories Backweston Campus Stacumny Lane Celbridge Co. Kildare IT Istituto Superiore di SanitÃ 299 Viale Regina Elena 00161 - Roma (I) Tel. +39 06 49 90 1 Fax +39 06 49 38 71 18 LT NacionalinÃ  veterinarijos laboratorija, J. KairiÃ «kÃ ¡Ã io g. 10, LT-2021 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV NacionÃ lais diagnostikas centrs (National Diagnostic Centre) Lejupes iela 3, RÃ «ga, LV-1076 Tel.: +371 7620526 Fax: +371 7620434 E-mail: ndc@ndc.gov.lv MT  NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Departament of Microbiology PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy, Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt SE-751 89 Uppsala SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny a potravinovÃ ½ Ã ºstav AkademickÃ ¡ 3 SK-949 01 Nitra 2. In Annex C to Directive 64/432/EEC, point 4.2 is replaced by the following: 4.2. List of national reference laboratories AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Olomouc Jakoubka ze StÃ Ã ­bra 1 779 00 Olomouc DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Standort Jena Naumburger Str. 96a 07743 Jena Tel.: +49 3641-804-0 Fax: +49 3641-804-228 DK Danish Institute for Food and Veterinary Research, Department of Veterinary Diagnostics and Research, BÃ ¼lowsvej 27, DK-1790 Copenhagen V EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel.: +372 7 386 100 Faks: +372 7 386 102 E-post: info@vetlab.ee ES Laboratorio Central de Sanidad Animal de Santa Fe Camino del Jau s/n Santa Fe 18320 (Granada) Tel.: 34 958 440 375/440 400 Fax: 34 958 441 200 Fulgencio Garrido AbellÃ ¡n E-mail: clvgr@mapya.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel.: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses AFSSA site de Maisons-Alfort  LERPAZ 22 rue Pierre Curie  BP 67 94703 Maisons-Alfort Cedex GB Veterinary Laboratories Agency New Haw, Addlestone, Weybridge Surrey KT15 3NB, UK Tel. (44-1932) 341111 Fax (44-1932) 347046 Immunodiagnostics Department Veterinary Sciences Division Stoney Road Stormont Belfast BT4 3SD, UK GR Hellenic Ministry of Rural Development and Food National Veterinary Laboratory of Larisa 6o Km, National Highway Larisa-Trikala Tel.: + 30 2410 617 980-617 981 Fax: + 30 2410 617982 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet Budapest TÃ ¡bornok u. 2. H-1149 IE The Blood Testing Laboratory Department of Agriculture and Food Model Farm Road Cork Co. Cork IT Centro di Referenza Nazionale per le brucellosi c/o Istituto zooprofilattico sperimentale dell Abruzzo e del Molise Via Campo Boario I- 64100 Teramo LT NacionalinÃ  veterinarijos laboratorija, J. KairiÃ «kÃ ¡Ã io g. 10, LT-2021 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV NacionÃ lais diagnostikas centrs (National Diagnostic Centre) Lejupes iela 3, RÃ «ga, LV-1076 Tel.: +371 7620526 Fax: +371 7620434 E-mail: ndc@ndc.gov.lv MT  NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Departament of Microbiology PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy, Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt SE-751 89 Uppsala SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny Ã ºstav Pod drÃ ¡hami 918 SK-960 86 Zvolen 3. In Annex D to Directive 64/432/EEC, points A.1 and A.2 in Chapter II are replaced by the following: A.1. The antigen to be used in the test must contain bovine leukosis virus glycoproteins. The antigen must be standardised against a standard serum (EI serum) supplied by the Danish Institute for Food and Veterinary Research, Copenhagen. A.2. The official institutes indicated below must be responsible for calibrating the standard working antigen of the laboratory against the official EEC standard serum (EI serum) supplied by the Danish Institute for Food and Veterinary Research, Copenhagen. AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ StÃ ¡tnÃ ­ veterinÃ ¡rnÃ ­ Ã ºstav Praha  Lysolaje SÃ ­dliÃ ¡tnÃ ­ 136/24 165 03 Praha 6  Lysolaje DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Standort Wusterhausen SeestraÃ e 55 16868 Wusterhausen Tel.: +49 33979-80-0 Fax: +49 33979-80-200 DK Danish Institute for Food and Veterinary Research, Department of Virology, Lindholm, DK-4771 Kalvehave EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel.: +372 7 386 100 Faks: +372 7 386 102 E-post: info@vetlab.ee ES Laboratorio Central de Sanidad Animal de Algete Carretera de Algete, km 8 Algete 28110 (Madrid) Tel.: +34 916 290 300 Fax: +34 916 290 598 E-mail: lcv@mapya.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel.: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches en pathologie bovine et hygiÃ ¨ne des viandes AFSSA site de Lyon  LERPBHV 31 avenue Tony Garnier 69364 Lyon Cedex 07 FRANCE GB Veterinary Laboratories Agency New Haw, Addlestone, Weybridge Surrey KT15 3NB, UK Tel. (44-1932) 341111 Fax (44-1932) 347046 Immunodiagnostics Department Veterinary Sciences Division Stoney Road Stormont Belfast BT4 3SD, UK GR Hellenic Ministry of Rural Development and Food Centre of Athens Veterinary Institutions Institute of Foot and Mouth Disease and exotic diseases 25 Neapoleos Street 15 310 Ag. Paraskevi Tel.: + 30 210 6010903-6007016 Fax: + 30 210 6399477 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet Budapest TÃ ¡bornok u. 2. H-1149 IE Virology Division Central Veterinary Research Laboratory Department of Agriculture and Food Laboratories Backweston Campus Stacumny Lane Celbridge Co. Kildare IT Centro di referenza nazionale per i retrovirus correlati alle patologie infettive dei ruminanti c/o Istituto zooprofilattico sperimentale dell Umbria e delle Marche, Via G. Salvemini 1, 06126 Perugia Tel. +39 75 3431 Fax +39 75 35047 LT NacionalinÃ  veterinarijos laboratorija, J. KairiÃ «kÃ ¡Ã io g. 10, LT-2021 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV NacionÃ lais diagnostikas centrs (National Diagnostic Centre) Lejupes iela 3, RÃ «ga, LV-1076 Tel.: +371 7620526 Fax: +371 7620434 E-mail: ndc@ndc.gov.lv MT  NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Departament of Biochemistry PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy, Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt SE-751 89 Uppsala SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny Ã ºstav Pod drÃ ¡hami 918 SK-960 86 Zvolen 4. In Annex I to Directive 90/539/EEC, point 1 is replaced by the following: 1. The national reference laboratories for avian diseases are as follows: AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ State Veterinary Institute Praha SÃ ­dliÃ ¡tnÃ ­ 136/24 165 03 Praha 6 DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald-Insel Riems Tel.: +49 383 51-7-0 Fax: +49 383 51-7-151 DK Danish Institute for Food and Veterinary Research, Dpt. of Poultry, Fish and Fur Animals, Hangoevej 2, DK-8200 Aarhus N EE Veterinaar- ja Toidulaboratoorium VÃ ¤ike-Paala 3, 11415 Tallinn, Estonia Tel.: +372 603 58 10 Faks: +372 603 58 11 E-post: tallinn@vetlab.ee ES Laboratorio Central de Sanidad Animal de Algete Carretera de Algete, km 8 Algete 28110 (Madrid) Tel.: +34 916 290 300 Fax: +34 916 290 598 E-mail: lcv@mapya.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel.: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches avicoles, porcines et piscicoles AFSSA site de Ploufragan/Brest  LERAPP BP 53 22440 Ploufragan GB Veterinary Laboratories Agency New Haw, Addlestone, Weybridge Surrey KT15 3NB, UK Tel. (44-1932) 341111 Fax (44-1932) 347046 GR Centre of Thessaloniki Veterinary Institutions, 80, 26th October Street, GR-546 27 Thessaloniki Tel.: 2310785104 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (Central Veterinary Institute) H-1581 Budapest 146., Pf. 2. Tel.: +36-1-460-6300, +36-1-460-6317 Fax: +36-1-222-6070 IE Virology Division Central Veterinary Research Laboratory Department of Agriculture and Food Laboratories Backweston Campus Stacumny Lane Celbridge Co. Kildare IT Centro di Referenza Nazionale per linfluenza aviare e la malattia di New Castle e Centro di Referenza Nazionale per le Salmonellosi c/o Istituto zooprofilattico sperimentale delle Venezie, V.le dell'UniversitÃ , 10-35020 Legnaro (Pd) LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV NacionÃ lais diagnostikas centrs (National Diagnostic Centre) Lejupes iela 3, RÃ «ga, LV-1076 Tel.: +371 7620526 Fax: +371 7620434 E-mail: ndc@ndc.gov.lv MT National Veterinary Laboratory, Marsa NL Centraal Instituut voor Dierziekte Controle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Department of Poultry Diseases PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt Department of Virology SE-751 89 Uppsala Tel (46-18) 674000 Fax (46-18) 674467 Department of Bacteriology SE-751 89 Uppsala Tel (46-18) 674000 Fax (46-18) 309162 SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny a potravinovÃ ½ Ã ºstav, BotanickÃ ¡ 15, 842 52 Bratislava 5. In Annex I to Directive 92/35/EEC, point A is replaced by the following: A. LIST OF NATIONAL LABORATORIES FOR AFRICAN HORSE SICKNESS AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ Institute for Animal Health, Pirbright Laboratory Ash Road, Pirbright, Woking Surrey GU24 ONF, UK E-mail: pirbright.reception@bbsrc.ac.uk DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit  Standort TÃ ¼bingen  Postfach 11 49 72001 TÃ ¼bingen Tel.: +49.7071-96-7-0 Fax: +49.7071-96-7-105 DK Danish Institute for Food and Veterinary Research, Dpt. of Virology, Lindholm, DK-4771 Kalvehave EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel.: +372 7 386 100 Faks: +372 7 386 102 E-post: info@vetlab.ee ES Laboratorio Central de Sanidad Animal de Algete Carretera de Algete, km 8 Algete 28110 (Madrid) Tel.: +34 916 290 300 Fax: +34 916 290 598 E-mail: lcv@mapya.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel.: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses AFSSA site de Maisons-Alfort  LERPAZ 22 rue Pierre Curie  BP 67 94703 Maisons-Alfort Cedex FRANCE GB Institute for Animal Health Pirbright Laboratory Ash Road Pirbright, Woking Surrey GU12 6DG, UK E-mail: pirbright.reception@bbsrc.ac.uk GR Hellenic Ministry of Rural Development and Food Centre of Athens Veterinary Institutions Institute of Foot and Mouth Disease and exotic diseases 25 Neapoleos Street 15 310 Ag. Paraskevi Tel.: +30 210 6010903-6007016 Fax: +30 210 6399477 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (Central Veterinary Institute) H-1581 Budapest 146., Pf. 2. Tel.: +36-1-460-6300, +36-1-460-6317 Fax: +36-1-222-6070 IE Central Veterinary Research Laboratory Department of Agriculture and Food Abbotstown, Castleknock, Dublin IT Centro Nazionale di Referenza per lo studio e laccertamento delle malattie esotiche degli animali c/o Istituto zooprofilattico sperimentale dell Abruzzo e del Molise Via Campo Boario I- 64100 Teramo LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io g. 10 LT-08409 Vilnius LU Laboratoire de MÃ ©decine VÃ ©tÃ ©rinaire de lEtat, 54, Avenue Gaston Diderich, L-Luxemburg LV  MT Institute for Animal Health, Pirbright Laboratory Ash Road, Pirbright, Woking Surrey GU24 ONF, UK E-mail: pirbright.reception@bbsrc.ac.uk NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Department of Virology PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt, SE-751 89 Uppsala SI Univerza v Ljubljani Veterinarska fakulteta Nationalni veterinarski inÃ ¡titut, GerbiÃ eva 60, SI-1000 Ljubljana SK Institute for Animal Health, Pirbright Laboratory Ash Road, Pirbright, Woking Surrey GU24 ONF, UK E-mail: pirbright.reception@bbsrc.ac.uk 6. In Annex II to Directive 92/119/EEC, point 5 is replaced by the following: 5. Diagnostic laboratories AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: + 43(0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ State Veterinary Institute Praha SÃ ­dliÃ ¡tnÃ ­ 136/24 165 03 Praha 6 DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald-Insel Riems Tel.: +49.383 51-70 Fax: +49.383 51-7-151 DK Danish Institute for Food and Veterinary Research, Dpt. of Virology, Lindholm, DK-4771 Kalvehave EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel.: +372 7 386 100 Faks: +372 7 386 102 E-post: info@vetlab.ee ES Centro de InvestigaciÃ ³n en Sanidad Animal INIA-CISA Carretera de Algete-El Casar, km 8, Valdeolmos E-28130 (Madrid) Tel.: +34 916 202 216/202 300 Fax: +34 916 202 247 E-mail: arias@inia.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses AFSSA site de Maisons-Alfort  LERPAZ 22 rue Pierre Curie  BP 67 94703 Maisons-Alfort Cedex FRANCE GB Institute for Animal Health Pirbright Laboratory Ash Road Pirbright, Woking Surrey GU12 6DG, UK E-mail: pirbright.reception@bbsrc.ac.uk GR Centre of Athens Veterinary Institutes 25 Neapoleos Street, GR-153 10 Agia Paraskevi Attiki Tel.: +30.2106010903 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (Central Veterinary Institute) H-1581 Budapest 146., Pf. 2. Tel.: +36-1-460-6300, +36-1-460-6317 Fax: +36-1-222-6070 IE Institute for Animal Health Pirbright Laboratory Ash Road Pirbright, Woking Surrey GU24 ONF, UK E-mail: pirbright.reception@bbsrc.ac.uk IT Centro di Referenza Nazionale per lo studio e la diagnosi delle malattie vescicolari c/o Istituto zooprofilattico sperimentale della Lombardia e dell'Emilia Romagna, Via Bianchi, 9 25124 Brescia LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV  MT Institute for Animal Health, Pirbright Laboratory Ash Road, Pirbright, Woking Surrey GU24 ONF, UK E-mail: pirbright.reception@bbsrc.ac.uk NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Department of Foot-and-Mouth Disease PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy ul. Wodna 7, 98-220 ZduÃ ska Wola Tel.: +48.43.823.51.34 Fax: +48.43.823.52.75 PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt Department of Virology SE-751 89 Uppsala Tel (46-18) 674000 Fax (46-18) 674467 SI Institute for Animal Health, Pirbright Laboratory Ash Road, Pirbright, Woking Surrey GU24 ONF, UK E-poÃ ¡ta: pirbright.reception@bbsrc.ac.uk SK Ã tÃ ¡tny veterinÃ ¡rny Ã ºstav, Pod drÃ ¡hami 918, 960 86 Zvolen 7. Annex A to Directive 93/53/EEC is replaced by the following: ANNEX A NATIONAL REFERENCE LABORATORIES FOR FISH DISEASES AT VMU: VeterinÃ ¤rmedizinische UniversitÃ ¤t Wien, Klinik fÃ ¼r GeflÃ ¼gel, ZiervÃ ¶gel, Reptilien und Fische (University of Veterinary Medicine Vienna, clinic for poultry, pet birds, reptiles and fish) VeterinÃ ¤rplatz 1 A-1210 Wien BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ Veterinary Research Institute Hudcova 70 621 32 Brno DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald-Insel Riems Tel.: +49 383 51-7-0 Fax: +49 383 51-7-151 DK Danish Institute for Food and Veterinary Research, Dpt. of Poultry, Fish and Fur Animals, Hangoevej 2, DK-8200 Aarhus N EE Veterinaar- ja Toidulaboratoorium VÃ ¤ike-Paala 3, 11415 Tallinn, Estonia Tel.: +372 603 58 10 Faks: + 372 603 58 11 E-post: tallinn@vetlab.ee ES Laboratorio Central de Sanidad Animal de Algete Carretera de Algete, km 8 Algete 28110 (Madrid) Tel.: +34 916 290 300 Fax: +34 916 290 598 E-mail: lcv@mapya.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel.: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches avicoles, porcines et piscicoles AFSSA site de Ploufragan/Brest  LERPP BP 70 29280 Plouzane GB Cefas Weymouth Laboratory Barrack Road The nothe Weymouth Dorset DT4 8UB UK FRS Marine Laboratory PO Box 101 375 Victoria Road Torry Aberdeen AB11 9DB GR Centre of Athens Veterinary Institutes Laboratory of Fish Pathology and Bio-Pathology of Aquatic Organisms, 25 Neapoleos Street, GR-153 10 Agia Paraskevi Attiki Tel.: +30.2106010903 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (Central Veterinary Institute) H-1581 Budapest 146., Pf. 2. Tel.: +36-1-460-6300, +36-1-460-6317 Fax: +36-1-222-6070 IE The Marine Institute Rinville Oranmore Co. Galway IT Centro di referenza nazionale per lo studio e la diagnosi delle malattie dei pesci, molluschi e crostacei c/o Istituto zooprofilattico sperimentale delle Venezie, V.le dell'UniversitÃ , 10 - 35020 Legnaro (Pd) LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius, Lietuva LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV NacionÃ lais diagnostikas centrs (National Diagnostic Centre) Lejupes iela 3, RÃ «ga, LV-1076 Tel.: +371 7620526 Fax: +371 7620434 E-mail: ndc@ndc.gov.lv MT Istituto Zooprofilattico Sperimentale delle Venezie Legnaro (PD), Italia NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Department of Fish Diseases PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt Department of Wildlife, Fish and Environment SE-751 89 Uppsala Tel (46-18) 674000 Fax (46-18) 674044 SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny a potravinovÃ ½ Ã ºstav, JÃ ¡noÃ ¡kova 1611/58, 026 80 DolnÃ ½ KubÃ ­n 8. Annex C to Directive 95/70/EC is replaced by the following: ANNEX C NATIONAL REFERENCE LABORATORIES FOR DISEASES OF BIVALVE MOLLUSCS AT  BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ  DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald-Insel Riems Tel.: +49 383 51-7-0 Fax: +49 383 51-7-151 DK Danish Institute for Fisheries Research, Dpt. for Marine Ecology and Aquaculture, Fish Disease Laboratory, Stigboejlen 4, DK-1870 Frederiksberg C EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel.: +372 7 386 100 Faks: +372 7 386 102 E-post: info@vetlab.ee ES Instituto de Investigaciones Marinas CSIC Eduardo Cabello, 6 E-36208 Vigo Tel.: +34 986 214 462 Fax: +34 986 292 762 E-mail: pato1@iim.csic.es FI Danish Institute for Fisheries Research, Dpt. for Marine Ecology and Aquaculture, Fish Disease Laboratory, Stigboejlen 4, DK-1870 Frederiksberg C FR Laboratoire de gÃ ©nÃ ©tique et pathologie IFREMER Ronce-les-bains 17390 La Tremblade GB Cefas Weymouth Laboratory Barrack Road The nothe Weymouth Dorset DT4 8UB UK FRS Marine Laboratory PO Box 101 375 Victoria Road Torry Aberdeen AB11 9DB GR Centre of Thessaloniki Veterinary Institutions, Department of Pathology of Aquatic Organisms, 80, 26th October Street, GR-54627 Thessaloniki Tel: +30.2310785104 HU  IE The Marine Institute Rinville Oranmore Co. Galway IT Centro di referenza nazionale per lo studio e la diagnosi delle malattie dei pesci, molluschi e crostacei c/o Istituto zooprofilattico sperimentale delle Venezie, V.le dell'UniversitÃ , 10-35020 Legnaro (Pd) LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J.J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV  MT  NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Departement of Hygiene of Food of Animal Origin PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT IPIMAR Instituto de InvestigaÃ §Ã £o das Pescas e do Mar Av. BrasÃ ­lia P-1449-006 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt Department of Wildlife, Fish and Environment SE-751 89 Uppsala Tel (46-18) 18674000 Fax (46-18) 18674044 SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny a potravinovÃ ½ Ã ºstav, JÃ ¡noÃ ¡kova 1611/58, 026 80 DolnÃ ½ KubÃ ­n 9. In Annex I to Directive 2000/75/EC, point A is replaced by the following: A. LIST OF THE NATIONAL BLUETONGUE LABORATORIES AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.a t BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ  DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald-Insel Riems Tel.: +49 383 51-7-0 Fax: +49 383 51-7-151 DK Danish Institute for Food and Veterinary Research, Dpt. of Virology, Lindholm, DK-4771 Kalvehave EE  ES Centro de InvestigaciÃ ³n en Sanidad Animal INIA-CISA Carretera de Algete-El Casar, km 8, Valdeolmos E-28130 (Madrid) Tel.: +34 916 202 216/202 300 Fax: +34 916 202 247 E-mail: arias@inia.es FI Danish Institute for Food and Veterinary Research, Dpt. of Virology, Lindholm, DK-4771 Kalvehave FR Centre de coopÃ ©ration internationale en recherche agronomique pour le dÃ ©veloppement CIRAD-EMVT Campus international de Baillarguet BP 5035 34032 Montpellier Cedex 1 GB Institute for Animal Health Pirbright Laboratory Ash Road Pirbright, Woking Surrey GU12 6DG E-mail: pirbright.reception@bbsrc.ac.uk GR Centre of Athens Veterinary Institutes 25 Neapoleos Street, GR-153 10 Agia Paraskevi Attiki Tel.: +30.2106010903 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (Central Veterinary Institute) H-1581 Budapest 146., Pf. 2. Tel.: +36-1-460-6300, +36-1-460-6317 Fax: +36-1-222-6070 IE Virology Division Central Veterinary Research Laboratory Department of Agriculture and Food Laboratories Backweston Campus Stacumny Lane Celbridge IT Centro Nazionale di Referenza per lo studio e laccertamento delle malattie esotiche degli animali c/o Istituto Zooprofilattico Sperimentale dellAbruzzo e Molise Via Campo Boario I-64100 Teramo LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius, Lietuva LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV  MT Istituto Zooprofilatico dell'Abruzzo e Molise Via Campo Boario IT-64100 Teramo NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Departement of Virology PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt Department of Virology SE-751 89 Uppsala Tel (46-18) 674000 Fax (46-18) 674467 SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny Ã ºstav, Pod drÃ ¡hami 918, 960 86 Zvolen 10. In Annex III to Directive 2001/89/EC, point 1 is replaced by the following: 1. The national classical swine fever laboratories are as follows: AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ State Veterinary Institute Jihlava RantÃ ­Ã ovskÃ ¡ 93 586 05 Jihlava DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald-Insel Riems Tel.: +49 383 51-7-0 Fax: +49 383 51-7-151 DK Danish Institute for Food and Veterinary Research, Dpt. of Virology, Lindholm, DK-4771 Kalvehave EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel.: +372 7 386 100 Faks: + 372 7 386 102 E-post: info@vetlab.ee ES Centro de InvestigaciÃ ³n en Sanidad Animal INIA-CISA Carretera de Algete-El Casar, km 8, Valdeolmos E-28130 (Madrid) Tel.: +34 916 202 216/202 300 Fax: +34 916 202 247 E-mail: arias@inia.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel.: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches avicoles, porcines et piscicoles AFSSA site de Ploufragan/Brest  LERAPP BP 53 22440 Ploufragan GB Veterinary Laboratories Agency New Haw, Addlestone, Weybridge Surrey KT15 3NB, UK Tel. (44-1932) 341111 Fax (44-1932) 347046 GR Centre of Athens Veterinary Institutes 25 Neapoleos Street, GR-153 10 Agia Paraskevi Attiki Tel 2106010903 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (Central Veterinary Institute) H-1581 Budapest 146., Pf. 2. Tel.: +36-1-460-6300, +36-1-460-6317 Fax: +36-1-222-60-70 IE Virology Division Central Veterinary Research Laboratory Department of Agriculture and Food Laboratories Backweston Campus Stacumny Lane Celbridge Co. Kildare IT Centro di Referenza Nazionale per le Malattie da Pestivirus e da Asfivirus c/o Istituto Zooprofilattico Sperimentale dell'Umbria e delle Marche, Via G. Salvemini n. 1, 06126 Perugia LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV NacionÃ lais diagnostikas centrs (National Diagnostic Centre) Lejupes iela 3, RÃ «ga, LV-1076 Tel.: +371 7620526 Fax: +371 7620434 E-mail: ndc@ndc.gov.lv MT Veterinary Laboratories Agency, New Haw, Addlestone, Weybridge Surrey KT15 3NB, UK. Tel.: +44 1932 341111 Fax: +44. 1932 347046 NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Departement of Swine Diseases PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt Department of Virology SE-751 89 Uppsala Tel (46-18) 674000 Fax (46-18) 674467 SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny Ã ºstav, Pod drÃ ¡hami 918, 960 86 Zvolen 11. In Annex IV to Directive 2002/60/EC, point 1 is replaced by the following: 1. The national African swine fever laboratories are as follows: AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ  DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Boddenblick 5a 17493 Greifswald-Insel Riems Tel.: +49.383 51-7-0 Fax: +49.383 51-7-151 DK Danish Institute for Food and Veterinary Research, Dpt. of Virology, Lindholm, DK-4771 Kalvehave EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel.: +372 7 386 100 Faks: + 372 7 386 102 E-post: info@vetlab.ee ES Centro de InvestigaciÃ ³n en Sanidad Animal INIA-CISA Carretera de Algete-El Casar, km 8, Valdeolmos E-28130 (Madrid) Tel.: +34 916 202 216/202 300 Fax: +34 916 202 247 E-mail: arias@inia.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel.: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches avicoles, porcines et piscicoles AFSSA site de Ploufragan/Brest  LERAPP BP 53 22 440 Ploufragan GB Institute for Animal Health Pirbright Laboratory Ash Road Pirbright, Woking Surrey GU12 6DG E-mail: pirbright.reception@bbsrc.ac.uk GR Centre of Athens Veterinary Institutes 25 Neapoleos Street, GR-153 10 Agia Paraskevi Attiki Tel.: 2106010903 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (Central Veterinary Institute) H-1581 Budapest 146., Pf. 2. Tel.: +36-1-460-6300, +36-1-460-6317 Fax: +36-1-222-6070 IE Virology Division Central Veterinary Research Laboratory Department of Agriculture and Food Laboratories Backweston Campus Stacumny Lane Celbridge Co. Kildare IT Centro di Referenza Nazionale per le Malattie da Pestivirus e da Asfivirus c/o Istituto Zooprofilattico Sperimentale dell'Umbria e delle Marche, Via G. Salvemini n. 1, 06126 Perugia LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV  MT Institute for Animal Health Pirbright Laboratory Ash Road Pirbright, Woking Surrey GU24 ONF, UK E-mail: pirbright.reception@bbsrc.ac.uk NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Departement of Swine Diseases PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl Laboratory Departament of Pathology PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 PT-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt Department of Virology SE-751 89 Uppsala Tel (46-18) 674000 Fax (46-18) 674467 SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny Ã ºstav, Pod drÃ ¡hami 918, 960 86 Zvolen 12. In Annex III to Decision 2001/618/EC, point (d) of paragraph 2 is replaced by the following: (d) The institutes listed below will, in addition, be responsible for checking the quality of the ELISA method in each Member State, and in particular for producing and standardising national reference sera according to the Community reference sera. AT AGES: Ã sterreichische Agentur fÃ ¼r Gesundheit und ErnÃ ¤hrungssicherheit GmbH  Institut fÃ ¼r veterinÃ ¤rmedizinische Untersuchungen MÃ ¶dling (Austrian Agency for Health and Consumer Protection-Institute for veterinary investigations MÃ ¶dling) Robert Koch-Gasse 17 A-2340 MÃ ¶dling Tel.: +43 (0) 505 55-38112 Fax: +43 (0) 505 55-38108 E-mail: vetmed.moedling@ages.at BE CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels CY State Veterinary Laboratory Veterinary Services 1417 Athalassa Nicosia CZ  DE Friedrich-Loeffler-Institut Bundesforschungsinstitut fÃ ¼r Tiergesundheit Standort Wusterhausen SeestraÃ e 55 16868 Wusterhausen Tel.: +49.33979 80-0 Fax: +49.33979 80-200 DK Danish Institute for Food and Veterinary Research, Dpt. of Virology, Lindholm, DK-4771 Kalvehave EE Veterinaar- ja Toidulaboratoorium Kreutzwaldi 30, 51006 Tartu, Estonia Tel.: +372 7 386 100 Faks: + 372 7 386 102 E-post: info@vetlab.ee ES Laboratorio Central de Sanidad Animal de Algete Carretera de Algete, km 8 Algete 28110 (Madrid) Tel.: +34 916 290 300 Fax: +34 916 290 598 E-mail: lcv@mapya.es FI Finnish Food Safety Authority Animal Diseases and Food Safety Research Mustialankatu 3 FI-00790 Helsinki, Finland E-mail: info@evira.fi Tel: +358 20 772 003 (exchange) Fax: +358 20 772 4350 FR Laboratoire dÃ ©tudes et de recherches avicoles, porcines et piscicoles AFSSA site de Ploufragan/Brest  LERAPP BP 53 22440 Ploufragan GB Veterinary Laboratories Agency New Haw, Addlestone, Weybridge Surrey KT15 3NB, UK Tel. (44-1932) 341111 Fax (44-1932) 347046 GR Centre of Athens Veterinary Institutes 25 Neapoleos Street, GR-153 10 Agia Paraskevi Attiki Tel.: +30.2106010903 HU OrszÃ ¡gos Ã llategÃ ©szsÃ ©gÃ ¼gyi IntÃ ©zet (Central Veterinary Institute) H-1581 Budapest 146., Pf. 2. Tel.: +36-1-460-6300, +36-1-460-6317 Fax: +36-1-222-6070 IE Virology Division Central Veterinary Research Laboratory Department of Agriculture and Food Laboratories Backweston Campus Stacumny Lane Celbridge Co. Kildare IT Centro di referenza nazionale per la malattia di Aujeszky  Pseudorabbia c/o Istituto zooprofilattico sperimentale della Lombardia e dell'Emilia Romagna, Via Bianchi, 9; 25124 Brescia LT National Veterinary Laboratory (NacionalinÃ  veterinarijos laboratorija) J. KairiÃ «kÃ ¡Ã io 10 LT-08409 Vilnius LU CODA  CERVA  VAR Veterinary and Agrochemical Research Centre Groeselenberg 99 B-1180 Brussels LV NacionÃ lais diagnostikas centrs (National Diagnostic Centre) Lejupes iela 3, RÃ «ga, LV-1076 Tel.: +371 7620526 Fax: +371 7620434 E-mail: ndc@ndc.gov.lv MT  NL Centraal Instituut voor DierziekteControle CIDC-Lelystad Hoofdvestiging: Houtribweg 39 Nevenvestiging: Edelhertweg 15 Postbus 2004 8203 AA Lelystad PL Laboratory Departement of Swine Diseases PaÃ stwowy Instytut Weterynaryjny  PaÃ stwowy Instytut Badawczy Al. PartyzantÃ ³w 57, 24-100 PuÃ awy Tel.: +48.81.886 30 51 Fax: +48.81.886 25 95 E-mail: sekretariat@piwet.pulawy.pl PT LaboratÃ ³rio Nacional de InvestigaÃ §Ã £o VeterinÃ ¡ria (LNIV) Estrada de Benfica, 701 P-1549-011 Lisboa SE Statens VeterinÃ ¤rmedicinska Anstalt Department of Virology SE-751 89 Uppsala Tel (46-18) 674000 Fax (46-18) 674467 SI Univerza v Ljubljani Veterinarska fakulteta Nacionalni veterinarski inÃ ¡titut GerbiÃ eva 60, SI-1000 Ljubljana SK Ã tÃ ¡tny veterinÃ ¡rny Ã ºstav, Pod drÃ ¡hami 918, 960 86 Zvolen